NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 9 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50251

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00459-RGK-1
 v.

MICHAEL KIMBREW,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                      Argued and Submitted October 15, 2019
                               Pasadena, California

Before: NGUYEN and MILLER, Circuit Judges, and VITALIANO,** District
Judge.

      Michael Kimbrew appeals his jury-trial convictions and sentence for

attempted extortion by an employee of the United States, in violation of 18 U.S.C.

§ 872, and bribery of a public official, in violation of 18 U.S.C. § 201(b)(2)(A).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and

we affirm.1

      1. We decline to consider Kimbrew’s claim for ineffective assistance of

counsel on direct review. “As a general rule, we do not review challenges to the

effectiveness of defense counsel on direct appeal.” United States v. Rahman, 642
F.3d 1257, 1259 (9th Cir. 2011) (brackets and citation omitted). We see no reason

to depart from that rule here.

      2. The district court did not abuse its discretion in declining to adopt two of

the jury instructions proposed by Kimbrew. Kimbrew had requested a “mere

preparation” instruction with respect to the attempted extortion count, as well as an

instruction elaborating on the definition of “official act” for the bribery count,

derived from McDonnell v. United States, 136 S. Ct. 2355 (2016). Both

instructions were ill-suited to the circumstances of this case.

      Kimbrew’s proposed “mere preparation” instruction was not an accurate

statement of law because of the role of the undercover agent in the case. At no

point would the undercover agent “possess[] a reasonable fear of economic harm,”

so the government would not have been able to show that the crime of extortion

would be completed absent interruption. See United States v. Marsh, 26 F.3d
1
 We address Kimbrew’s sufficiency of the evidence challenge to his bribery
conviction in a separate opinion filed concurrently with this disposition.

                                           2
1496, 1500–01 (9th Cir. 1994). Nor did the evidence presented at trial support the

theory that Kimbrew’s conduct might constitute “mere preparation.” The

boundary line between “mere preparation” and a “substantial step” was not at

issue, unlike in a conventional criminal attempt case. The attempt designation

served only to eliminate the materiality of the mental state of the person being

extorted—who, as an undercover agent, lacked reasonable fear.

      Kimbrew’s proposed McDonnell instruction was similarly inapt. McDonnell

revolved around the nuanced distinction between providing access and providing

influence, with the latter being actionable and the former not. It did not, however,

categorically immunize from liability the act of talking to other public officials.

The proposed instruction, divorced from the broader context of McDonnell, could

mislead jurors into a contrary impression. The instruction also lacked support in

the evidence presented at trial. Unlike in McDonnell, there was no evidence from

which a jury could find that Kimbrew had traded bare access, without

accompanying pressure, such that he could be acquitted on that basis.2



2
  In McDonnell, the jury could have credited testimony by McDonnell’s aide “that
she did not feel pressured by Governor or Mrs. McDonnell to do ‘anything other
than have the meeting,’ and that [the alleged bribe-payer] did not ask anything of
her at the meeting.” 136 S. Ct. at 2363; see also id. at 2374 (“At trial, several of
Governor McDonnell’s subordinates testified that he asked them to attend a
meeting, not that he expected them to do anything other than that. . . . If that
testimony reflects what Governor McDonnell agreed to do at the time he accepted
the loans and gifts from [the alleged bribe-payer], then he did not agree to make a

                                          3
      3. The district court did not abuse its discretion by replaying for the jury, in

chronological order, recordings that had been introduced at trial in non-

chronological order. The district court merely replayed the evidence in the manner

requested by the jury, and the general chronology of the recordings already had

been admitted into evidence.

      4. Cumulative error also does not warrant reversal. Kimbrew has shown

neither that the district court committed multiple errors, nor that his trial was

“fundamentally unfair.” Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007).

      5. The district court did not err in imposing a $4,000 fine at sentencing.

The fine was at the lower end of the guidelines range, and the court clearly

evaluated Kimbrew’s economic circumstances in reaching its decision. Kimbrew

bore the burden of proving that he could not afford to pay a fine, United States v.

Orlando, 553 F.3d 1235, 1240 (9th Cir. 2009), but he did not make a convincing

showing. Based on the financial information presented, the nature of the offense,

and the surrounding circumstances, neither the imposition of the fine nor its

amount was unreasonable.

      AFFIRMED.




decision or take an action on any of the three questions or matters described . . . .”).
No parallel evidence was presented in this case.

                                           4